Citation Nr: 0909382	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-32 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include whether new and material evidence has been presented 
to reopen a prior final decision.

2.  Entitlement to service connection for tinnitus, to 
include whether new and material evidence has been presented 
to reopen a prior final decision.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to 
March 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in February 2004 and April 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In December 2008, the Veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed RO rating decision in December 1995 denied 
a claim of service connection for hearing loss on the basis 
there was no evidence of a current disability.

2.  The evidence received since the RO's December 1995 rating 
decision is new and material as it includes competent medical 
evidence of a current hearing loss disability per VA 
standards.

3.  The Veteran's bilateral sensorineural hearing loss 
disability, which first manifested many years after service, 
is not shown to be related to service.

4.  An unappealed RO rating decision in December 1995 denied 
a claim of service connection for tinnitus on the basis there 
was no basis that such disability was incurred in or 
aggravated by service.

5.  The evidence received since the RO's December 1995 rating 
decision is new and material as it includes medical opinion 
suggesting that tinnitus may have a common etiology with 
bilateral hearing loss.

6.  The Veteran's tinnitus, which first manifested several 
years after service, is not shown to be related to service.

7.  The Veteran is not shown to have a current PTSD 
disability.


CONCLUSIONS OF LAW

1.  The RO's December 1995 rating decision which denied 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.302 (2008).

2.  Evidence submitted since the December 1995 RO rating 
decision is new and material, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

4.  The RO's December 1995 rating decision which denied 
service connection for tinnitus is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.302 (2008).

5.  Evidence submitted since the December 1995 RO rating 
decision is new and material, and the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2008).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).

7.  Service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110, 1112, 1131, 1137 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of a disability and that such disability has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 
(Fed. Cir. 2001).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation, 
see Degmetich v. Brown, 104 F.3d 1328, 1333 (1997), and there 
can be no valid claim in the absence of proof of the 
disability being claimed.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

With respect to the claims of service connection for hearing 
loss and tinnitus, the RO has denied these claims after 
having reopened a prior claim that was finally denied in 
December 1995.  The Board must independently determine 
whether new and material evidence has been submitted to 
reopen the prior final decision.  Barnett v. Brown, 83 F.3d 
1380, 1383- 84 (Fed. Cir. 1996).

A December 1995 RO rating decision denied a claim of service 
connection for hearing loss on the basis of no evidence of a 
current disability, and denied service connection for 
tinnitus on the basis that such disability was not shown to 
have been incurred in or aggravated by service.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.302 (2008).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, then the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2008); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

In connection with the current appeal, the medical evidence 
reflects a current bilateral sensorineural hearing loss 
disability per the standards of 38 C.F.R. § 3.385.  In 
October 2008, a VA audiologist commented that the Veteran's 
high frequency hearing loss may be associated with his 
tinnitus.  This new evidence shows a current hearing loss 
disability, and therefore cures the previous evidentiary 
defect on that claim.  Given the potential association 
between the Veteran's hearing loss and tinnitus, the Board 
finds that the Veteran has presented new and material 
evidence to reopen the previously denied tinnitus claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's service treatment records (STRs) do not reflect 
the presence of hearing loss disability or chronic tinnitus 
in service.  In December 1980, the Veteran did report having 
tinnitus which, at that time, was attributed to possible 
aspirin use (A.S.A).  The Veteran's audiometric examinations 
from the time of his July 1974 entrance examination and 
January 1981 discharge examination reflect thresholds shifts 
at the frequencies of 1000, 2000, 3000 and 4000 hertz in the 
right ear, and at 1000 and 2000 hertz in the left ear.  

Post-service, there is no lay or medical evidence of 
sensorineural hearing loss or tinnitus within one year after 
the Veteran's separation from service.  As such, the 
presumptive provisions of 38 C.F.R. § 3.309(a) are not for 
application.

The Veteran has repeatedly stated that he first manifested 
tinnitus and hearing loss several years after service.  See 
Transcript of Travel Board hearing dated December 2008; 
Transcript of RO hearing in June 2005; VA examination reports 
dated August 1995 and August 2005; and VA clinical records 
dated February 1998.  Thus, this is not a case involving 
continuity of symptomatology since service.

The Veteran underwent VA ear, nose and throat (ENT) and 
audiology examinations in August 2005 with benefit of review 
of his claims folder.  The examiner was aware of the 
Veteran's reported in-service noise exposures and his 
audiometric examinations in service, commenting that the 
Veteran had one reading at 6000 hertz that was considered at 
the upper limits of normal.  However, the examiner indicated 
that the Veteran had not demonstrated hearing loss in service 
and that it was less likely than not that the Veteran's 
tinnitus and hearing loss are related to his period of 
military service.

The additional medical evidence, which includes VA clinical 
records and a private audiology examination in July 2005, do 
not include any competent opinion suggesting that the 
Veteran's current bilateral hearing loss and tinnitus 
disabilities had its onset in service or is otherwise related 
to service.  As noted above, a VA audiologist in October 2008 
commented that the Veteran's high frequency hearing loss and 
tinnitus may be closely associated.

In addition to the medical evidence, the Board has considered 
the Veteran's own lay statements.  As indicated above, the 
Veteran denies persistent or recurrent symptoms of decreased 
hearing acuity and tinnitus since service.  He mainly argues 
that his current disabilities are related to in-service noise 
exposure.  However, as a layperson, without the appropriate 
medical training and expertise, the Veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as the etiology of his post-service bilateral 
hearing loss and tinnitus.  See Espiritu, 2 Vet. App. at 494-
95.  Thus, the Veteran's personal opinion is not a sufficient 
basis for awarding service connection.  

Similarly, the only evidence in this case suggesting that the 
Veteran may manifest PTSD consists of the opinion expressed 
by the Veteran himself.  The Veteran asserts that he 
manifests psychiatric problems due to the traumatic in-
service noise exposure and stressful circumstance of his 
tinnitus symptoms.  However, the Veteran is not competent to 
self-diagnose PTSD.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  Importantly, the Veteran's 
medical records do not contain a single impression of PTSD, 
and certainly contain no diagnosis which facially conforms to 
the DSM-IV criteria.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  
Thus, this claim must fail based upon the absence of a 
current disability.  Degmetich, 104 F.3d at 1333; Brammer, 3 
Vet. App. at 225.

Based on the above, service connection for the Veteran's 
bilateral sensorineural hearing loss and tinnitus on the 
basis of becoming manifest in service and persisting, or on a 
presumptive basis for sensorineural hearing loss as a chronic 
disease, is not warranted.  The most competent and probative 
medical evidence - the August 2005 medical nexus opinion by 
the VA examiner - is against the claim.  This medical opinion 
is uncontroverted in the record.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The PTSD claim fails 
due to the lack of a current disability.  To the extent the 
Veteran raises a secondary service connection theory, the 
claim has no legal merit absent a service-connected 
disability.  See generally 38 C.F.R. § 3.310.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied on all claims.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Pre-adjudicatory RO letters in December 2003 (hearing loss 
and tinnitus claims), as well as November 2005 and January 
2006 (PTSD claim), advised the Veteran of the types of 
evidence and/or information deemed necessary to substantiate 
his claims, and the relative duties on the part of himself 
and VA in developing these claims.  Importantly, the Veteran 
was advised of the need to establish the existence of a 
current disability, or persistent or recurrent symptoms of a 
disability, which had a relationship to service, and that 
"[m]edical records or medical opinions usually show this 
relationship."

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the Veteran was provided compliant pre-
adjudicatory VCAA notice on all his claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notably, as 
the hearing loss and tinnitus claims were reopened, there is 
no issue of an inadequate VCAA notice pertaining to these 
types of claims.  See generally Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  As 
the claims remain denied, these issues are not implicated so 
that no prejudice accrues to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, his 
VA clinical records, and a private audiology examination.  
There are no outstanding requests to obtain any private 
treatment records for which the Veteran has both identified 
and authorized VA to obtain on his behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  The RO obtained on opinion on the 
Veteran's behalf regarding his hearing loss and tinnitus 
claims in August 2005.  This report accurately recites the 
pertinent evidentiary record and expresses recognition of the 
Veteran's in-service noise exposure and his in-service 
audiometric readings which included a reading at 6000 hertz 
at the upper range of normal.  

Notably, the Veteran has expressly denied persistent or 
recurrent symptoms of disability for any of his claimed 
disabilities since service.  As there is no evidence 
suggesting that the Veteran manifests PTSD, the Board finds 
that there is sufficient evidence of record to decide the 
PTSD claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

The claim of service connection for bilateral hearing loss is 
reopened.  To this extent only, the appeal is granted.

Service connection for bilateral hearing loss is denied.

The claim of service connection for tinnitus is reopened.  To 
this extent only, the appeal is granted.

Service connection for tinnitus is denied.

Service connection for PTSD is denied.




____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


